


Exhibit 10.10
[rexnordcorplogo.jpg]
Compensation for Independent Members of the Board of Directors
Compensation Element
Description
Initial Term
Directors will serve an initial three-year term
Cash Compensation
Directors will receive annual cash compensation of $60,000, inclusive of Board
and committee meeting attendance fees. The Audit Committee and Compensation
Committee Chair roles will receive an additional retainer of $10,000 for Audit
and $6,000 for Compensation.
Stock Options
Directors will receive options with an annual grant value of $90,000. Options
will time vest annually over three years (i.e. 1/3, 1/3, 1/3).
Investment
Directors will hold a minimum of $250,000 in Rexnord stock within five years of
appointment (including vested options)
Expenses
Rexnord will reimburse Directors for all reasonable out-of-pocket expenses
related to their duties as a Director.
D&O Insurance
Rexnord will maintain D&O insurance of at least $50 million annually.
Indemnification
Rexnord will indemnify Directors to the fullest extent allowed by law.







